Title: John Adams to Abigail Adams, 24 October 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town Octr. 24. 1777
     
     It is with shame that I recollect that I have not written you more than two or three Letters these 5 Weeks, and those very short.
     News I am afraid to write, because I never know untill it is too late what is true. From last Sunday to this Moment Fryday afternoon 4 o Clock, We have been in a state of tormenting Uncertainty concerning our Affairs at the Northward. On Sunday, We had News, from the Committee of Albany, through Governor Clinton and G. Washington, of a Capitulation of Burgoine and his whole Army. To this Moment We have no Express from Gates, nor any Authentic Confirmation.
     Howe has drawn his Army into the City and Washington is at Germantown. Supplies will be cutt off, from the British Army, in a great Measure.
     
      I am &c. yours forever,
      John Adams
     
     
      We shall finish a Plan of Confederation in a few days.
     
    